



AMENDMENT NO. 1 TO
MIKE CAIRNES EMPLOYMENT AGREEMENT




This Amendment No. 1 to Employment Agreement, dated as of September 21, 2018
(the “Amendment”) is by and between Kirkland’s, Inc., a Tennessee corporation
with principal offices in Nashville, Tennessee (the “Company”) and Mike Cairnes
(the “Executive”).


W I T N E S S E T H:




WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of November 22, 2016 (the “Employment Agreement”), pursuant
to which, among other things, the Company hired the Executive to be its
Executive Vice President and Chief Operating Officer;


WHEREAS, the Company has decided to promote the Executive, and the Executive and
Company have now agreed to various amendments to the Employment Agreement;


NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, the parties hereto agree as follows:


1.    Amendment of Section 2 of Employment Agreement. Section 2 of the
Employment Agreement is deleted in its entirety and replaced with the following
new Section:


“Employment; Scope of Duties. The Company hereby employs Executive, and
Executive accepts employment as the Company’s President and Chief Operating
Officer. During the term of this Agreement, Executive shall report to the
Company’s Chief Executive Officer, and shall perform those duties as from time
to time assigned.”


2.    Amendment of Section 4(a) of Employment Agreement. Section 4(a) of the
Employment Agreement is deleted in its entirety and replaced with the following
new provision:


“(a) Base Salary. As base compensation for the services rendered hereunder to
the Company, Executive shall be paid an annual base salary of $500,000, payable
in accordance with the Company’s standard payroll practices as in effect from
time to time. The Committee will review Executive’s base salary on an annual
basis and such base salary shall be subject to upward (but not downward)
adjustment, as determined in the discretion of the Committee.
    
3.    Stock Award. As additional compensation in exchange for Executive agreeing
to accept his new position, the Company shall grant Executive $500,000 of
Restricted Stock Units of the Company. The equity award shall be paid via and in
accordance with the terms of the Restricted Stock Unit Award Agreement in the
form of Exhibit A attached hereto.





--------------------------------------------------------------------------------





4.    Miscellaneous Provisions.
(a)    The parties hereto have agreed that this Amendment shall be effective
October 22, 2018, and that after such date the Employment Agreement shall
henceforth be deemed to be, amended, modified, and supplemented in accordance
with the provisions hereof, and the respective rights, duties, and obligations
under the Employment Agreement shall thereafter be determined and enforced under
the Employment Agreement, as amended, subject in all respects to such
amendments, modifications, and supplements, and all terms and conditions of this
Amendment.
(b)    Except as expressly set forth in this Amendment, all agreements,
covenants, undertakings, provisions, stipulations, and promises contained in the
Employment Agreement are hereby ratified, readopted, approved, and confirmed and
remain in full force and effect.
(c)    Except as provided by this Amendment, or unless the context or use
indicates another or different meaning or intent, the words and terms used in
this Amendment shall have the same meaning as in the Employment Agreement.
(d)    This Amendment may be executed in two or more counterparts, each of which
when so executed, shall be deemed an original, but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
KIRKLAND’S, INC.






By: /s/ Carter R. Todd                                       
Its: Vice President and General Counsel           


                    


EXECUTIVE:






/s/ Michael B. Cairnes                                        
Mike Cairnes









--------------------------------------------------------------------------------





Exhibit A


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE
KIRKLAND'S, INC. AMENEDED AND RESTATED
2002 EQUITY INCENTIVE PLAN




KIRKLAND’S, INC. (the “Company”) has, on October __, 2018 (the “Grant Date”),
granted to Mike Cairnes (the “Grantee”) Restricted Share Units with respect to
the number of Shares set forth below in Section 1 (the “Award Agreement”). This
Award is subject to the terms set forth herein, and in all respects is subject
to the terms and provisions of the Kirkland’s, Inc. Amended and Restated 2002
Equity Incentive Plan, which terms and provisions are incorporated herein by
this reference. Unless the context herein requires otherwise, the terms defined
in the Plan will have the same meanings when used in this Award Agreement.
1.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby awards to the Grantee [______]1 Restricted
Share Units (the “Units”). The number of Units subject to this Award is subject
to adjustment in accordance with the Plan.


1 To be equal to ~$500,000 as of the Grant Date. No partial RSUs will be issued.
Exact number of units determined based on the closing price of the Company’s
common stock as of October 19, 2018


2.    Vesting. Half of the Units will become vested on the first anniversary of
the Grant Date, provided the Grantee has remained continuously in service with
the Company through that date, and the remaining half of the Units will become
vested on the second anniversary of the Grant Date, provided the Grantee has
remained continuously in service with the Company through that date.
Notwithstanding the foregoing, in the event that the Grantee’s employment with
the Company is terminated by the Company Without Cause (as defined in Grantee’s
November 22, 2016 Employment Agreement with the Company) or by the Grantee for
Good Reason (as defined in Grantee’s November 22, 2016 Employment Agreement with
the Company), then any Units granted hereby that are unvested at such time shall
become vested as of the date of such termination. For purposes of this Award
Agreement, service with the Company will be deemed to include service with an
Affiliate of the Company, so long as such entity remains an Affiliate. Except as
provided above, upon a cessation of the Grantee’s service with the Company, any
Unit that has not vested on or prior to the date of such cessation will then be
forfeited and the Grantee will have no further rights with respect thereto.


3.    Delivery of Shares.


(a)One Share will be issued in respect of each vested Unit within 15 days
following the applicable vesting date or event.


(b)The Grantee will not have any stockholder rights or privileges, including
voting or dividend rights, with respect to the Shares subject to Units until
such Shares are actually issued and registered in the Grantee’s name (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). Any certificate evidencing Shares
issued hereunder will contain such legends as may be required by the Plan, or as
may be required by or advisable under any applicable law or regulation.


(c)In the event of a Change in Control, the Company reserves the right to
substitute cash or other substitute consideration for the right to receive
Shares hereunder, provided that at the time of that Change in Control, such
substitute consideration has a value (as reasonably determined by the Board)
equal to the then current Fair Market Value of the Shares subject hereto and
provided further that such substitute consideration vests and becomes payable on
the same basis as provided herein with respect to these Units and the Shares
subject hereto (or on such accelerated basis as may then be determined by the
Board, in its discretion).


4.    Non-Transferability. Neither the Units nor any right with respect thereto
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.







--------------------------------------------------------------------------------





5.    Tax Treatment and Withholding.


(d)The Grantee has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Award Agreement. The Grantee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.


(e)It is a condition to the Company’s obligation to issue Shares hereunder that
the Grantee pay to the Company such amount as may be required to satisfy all tax
withholding obligations arising in connection with this Award (or otherwise make
arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Grantee’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the minimum amount required to
be withheld in connection with this Award (based on the Fair Market Value of
such Shares on the date of such withholding).


6.    Communications. The Grantee hereby authorizes the Company to deliver
electronically any prospectuses or other documentation related to this Award,
the Plan and any other compensation or benefit plan or arrangement in effect
from time to time. For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail delivery or e-mail notification that
such documentation is available on the Company’s Intranet site. Upon written
request, the Company will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
the Company.


7.    The Plan. The Grantee has received a copy of the Plan, has read the Plan
and is familiar with its terms, and hereby accepts this Award subject to all of
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Board is authorized to interpret the Plan and to adopt such rules
and regulations not inconsistent with the Plan as they deem appropriate. The
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Plan or
this Award Agreement.


8.    Entire Agreement. This Award Agreement, together with the Plan, represents
the entire agreement between the parties with respect to the subject matter
hereof and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Award Agreement may only be amended by a writing
signed by each of the parties hereto.


9.    Governing Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of Tennessee without
regard to the principles of conflicts-of-laws.


10.    Counterparts. This Award Agreement may be signed in two counterparts so
that both the Grantee and the Company may have original signed copies, but such
counterparts constitute one agreement and one grant.


IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Award Agreement on the respective date below indicated.


KIRKLAND’S, INC.
By: ______________________________


Title: _____________________________


Date: _____________________________




GRANTEE: Mike Cairnes


Signature: _______________________


Address: ________________________


________________________


Date: ___________________________



